     HOFFMAN EMPLOYMENT LAWYERS
 1   LEONARD EMMA (SBN 224483)
 2   lemma@employment-lawyers.com
     STEPHEN NOEL ILG (SBN 275599)
 3   silg@employment-lawyers.com
     1999 Harrison Street, 18th Floor
 4
     Oakland, CA 94612
 5   Tel: (415) 362-1111
     Fax: (415) 362-1112
 6
     Attorneys for Plaintiffs SHAON ROBINSON
 7
     and SEAN CLARK et al.
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11    SHAON ROBINSON, SEAN CLARK,                    Case No. 15-cv-05421
      SAUL PRADO, JAMES ROBERTS, on
12                                                   JOINT STIPULATION REGARDING
      behalf of themselves, all others similarly
                                                     CERTIFICATION SCHEDULE
13    situated, and the general public,

14                           Plaintiff,
15                   vs.

16    THE CHEFS’ WAREHOUSE, INC., a
      Delaware corporation, THE CHEFS’
17    WAREHOUSE WEST COAST, LLC, a
18    California limited liability company, and
      DOES 1 through 100, inclusive,
19
                             Defendants.
20
21
22
23
24
25
26
27
28                                                  -1-
                             Shaon Robinson v. The Chefs’ Warehouse, Inc.
                               Joint Stipulation re Certification Schedule
 1          Plaintiffs SHAON ROBINSON et al., on behalf of themselves and all others similarly

 2   situated, (“Plaintiffs”) and THE CHEFS’ WAREHOUSE WEST COAST, LLC (“Defendant”)

 3   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate

 4   and agree as follows:

 5          WHEREAS, the parties have met and conferred regarding a mutually convenient

 6   schedule for the briefing and hearing regarding Plaintiffs’ Motion for Class Certification and

 7   jointly propose the following schedule:

 8               Motion for Class Certification: April 24, 2019;

 9               Opposition: May 15, 2019;

10               Reply: May 29, 2019; and

11               Hearing: June 13, 2019.

12          NOW, THEREFORE, IT IS HEREBY STIPULATED between the Parties, by and

13   through their respective attorneys of record, that the dates and deadlines listed above be set by

14   the Court.

15   IT IS SO STIPULATED.

16
                                                       	
                                                   Respectfully submitted,
17
18   Dated: March 21, 2019                         HOFFMAN EMPLOYMENT LAWYERS, PC

19                                                 /s/ Stephen Noel Ilg
                                                   ______________________________________
20                                                 Stephen Noel Ilg
21                                                 Attorneys for SHAON ROBINSON, SEAN
                                                   CLARK, SAUL PRADO, and JAMES ROBERTS,
22                                                 on behalf of themselves, all others similarly
                                                   situated, and the general public
23
24   		
25   Dated: March 21, 2019                         HUNTON AK
26
                                                   /s/ Julia Y. Trankiem
27                                                 ______________________________________
28                                                    -2-
                               Shaon Robinson v. The Chefs’ Warehouse, Inc.
                                 Joint Stipulation re Certification Schedule
                                                  Julia Y. Trankiem
 1                                                Attorneys for THE CHEFS’ WAREHOUSE
 2                                                WEST COAST, LLC

 3
 4
 5
 6
 7
 8
 9
10                                              Attestation
11           Pursuant to Northern District L.R. 5-1(i)(3) regarding signatures, I hereby attest that
12   concurrence in the filing of this document has been obtained from each of the other signatories. I
13   declare under penalty of perjury under the laws of the United States of America that the foregoing
14
     is true and correct.
15
16
17
                                                          /s/ Stephen Noel Ilg________________
18                                                        STEPHEN NOEL ILG
                                                          HOFFMAN EMPLOYMENT LAWYERS
19                                                        Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28                                                   -3-
                              Shaon Robinson v. The Chefs’ Warehouse, Inc.
                                Joint Stipulation re Certification Schedule
                                           ORDER
 1
 2                    PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
 4
     Dated: 3/25/19                  __________________________________________
 5
 6                                   RICHARD SEEBORG

 7                                   UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              -4-
                         Shaon Robinson v. The Chefs’ Warehouse, Inc.
                           Joint Stipulation re Certification Schedule
